Citation Nr: 0821677	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for service connection for bilateral knee 
arthralgia.

2.  Whether new and material evidence was received to reopen 
the claim for service connection for a right elbow 
disability.

3.  Entitlement to service connection for arthritis of the 
left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 through 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen claims for service 
connection for bilateral knee and right elbow disabilities, 
as well as to establish service connection for a left elbow 
disability.  These claims are not yet ready for appellate 
review.  

Pertinent to the development of each of the veteran's claims 
is the establishment, through competent medical evidence, of 
current bilateral knee and right and left elbow disabilities.  
Evidence of these current disabilities would likely be found 
in the veteran's current treatment records.  At his April 
2008 Board hearing, the veteran testified that he was treated 
in 2005 and 2006 at the VA Medical Center in Tuskegee, as 
well as a VA treatment facility in Columbus, Georgia.  See 
hearing transcript at page 18.  A review of the claims folder 
reveals that there are no VA treatment records associated 
with the claims folder after February 2004, aside from 
several copies of records submitted by the veteran at the 
time of the hearing.  It is worth noting that an April 2005 
report submitted by the veteran shows that he complained of 
arm and knee pain to his VA doctor.  This suggests that there 
is a clear possibility that treatment records for current 
knee and elbow disabilities may be included in the current VA 
treatment records, a complete copy of which is not associated 
with the claims folder.  Under 38 C.F.R. § 3.159(c)(2), VA 
has a duty to assist the veteran in the development of his 
claims by obtaining and associating with the claims folder 
treatment records from VA healthcare facilities.  This matter 
must be remanded so that VA can meet its duty to assist.  The 
Board notes that the veteran also testified as to current 
private treatment with Dr. V.  See hearing transcript at page 
13.  However, a statement received by Dr. V. indicates that 
he does not treat the veteran for the claimed disabilities, 
so a remand order to obtain these private treatment records 
is not necessary.  See Dr. V's April 2008 handwritten 
statement.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. VA's March 2004 letter does not comply with the 
specificity required by Kent. Thus, a remand is required so 
that VA can afford the veteran all appropriate due process.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to notify the 
veteran is met under 38 C.F.R. § 3.159(b) 
(2007), including issuing corrective 
notice that is compliant with Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

2. Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) (2007), by obtaining and 
associating with the claims folder all 
non-duplicative VA treatment records since 
service, which pertain to bilateral knee 
and bilateral elbow disabilities.  These 
should be records from any VA healthcare 
facility at which the veteran sought 
treatment, including, but not limited to, 
the VAMC at Tuskegee and the treatment 
center at Columbus, Georgia.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




